Citation Nr: 1012208	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for urticaria, claimed 
as food sensitivities and a skin disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for the period prior to September 12, 2008, and in excess of 
40 percent from September 12, 2008, for service-connected 
interstitial cystitis.  

3.  Entitlement to an extraschedular rating for interstitial 
cystitis. 

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected irritable bowel syndrome (IBS).  

5.  Entitlement to an extraschedular rating for IBS. 


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to 
October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The May 2007 rating decisions denied service connection for 
urticaria, and awarded service connection for both 
interstitial cystitis and IBS, assigning 20 percent and 10 
percent ratings, respectively.  In a November 2008 
supplemental statement of the case, the Veteran's rating for 
interstitial cystitis was increased to 40 percent disabling, 
effective September 12, 2008.  The Veteran has not indicated 
that she is satisfied with the rating for her interstitial 
cystitis.  Thus, this claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for food 
sensitivities and a skin disorder, and entitlement to 
assignment of an extraschedular rating for interstitial 
cystitis and for IBS are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's interstitial cystitis is manifested by a 
daytime voiding interval at least once per hour and/or 
awakening to void five or more times nightly.

3.  There is competent evidence of record that the veteran's 
interstitial cystitis markedly interferes with her 
employability, which warrants referral of her claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating.
 
4.  The Veteran's IBS is manifested by severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

5.  There is competent evidence of record that the veteran's 
IBS markedly interferes with her employability, which 
warrants referral of her claim to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for 
interstitial cystitis for the period prior to September 12, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7512 (2009).

2.  The criteria for a rating in excess of 40 percent rating 
for interstitial cystitis from September 12, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic 
Code 7512 (2009).

3.  The criteria for referral to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating for interstitial cystitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321 (2009). 

4.  The criteria for a 30 percent rating for IBS have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b), 4.1-4.14, 4.114, Diagnostic Code 7319 
(2009).

5.  The criteria for referral to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating for IBS have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2006 and December 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete her underlying service 
connection claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in both notices.  

The Board notes that the Veteran was not provided notice in 
regards to her initial ratings claims.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that in a claim for a higher initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, that further 
notice is not required.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).  As such, the Board finds that VA met its duty 
to notify the Veteran of her rights and responsibilities 
under the VCAA.  The Board notes that the Veteran has been 
accorded the due process to which she is entitled under 
38 U.S.C.A. §§ 5103A and 7105. 

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decision, dated in May 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined 
to do so.  The Veteran initially requested a Travel Board 
hearing, but in a July 2008 communication to VA, she 
withdrew her request.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Initial Ratings

The Veteran seeks increased ratings for her service-
connected interstitial cystitis and IBS. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Interstitial Cystitis

i.  Schedular evaluation

The Veteran contends that her interstitial cystitis is more 
severely disabling than is currently rated.  As noted above, 
she was awarded an initial rating of 20 percent, and it was 
increased to 40 percent, effective September 12, 2008.  By 
way of background, the Veteran was treated in service for 
multiple instances of urinary tract infections (UTIs), and 
had complaints of urinary incontinence. 

The Veteran's chronic cystitis is rated as voiding 
dysfunction under 38 C.F.R. § 4.114, Diagnostic Code 7512.  

Under 38 C.F.R. § 4.115a (2009), voiding dysfunction is to 
be rated as urine leakage, frequency or obstructed voiding.  
There is no evidence of record to suggest that the Veteran 
has any obstructed voiding, as such, the Board will not list 
that rating criteria.  

A 20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent 
evaluation is warranted for voiding dysfunction requiring 
the wearing of absorbent materials which must be changed two 
to four times per day.  A 60 percent evaluation is warranted 
for voiding dysfunction requiring the use of an appliance or 
the wearing of absorbent materials which must be changed 
more than four times per day. 

A 10 percent evaluation is warranted for daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent evaluation is warranted 
for daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is warranted for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
nightly.  

Urinary tract infections with long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
Recurrent symptomatic urinary tract infections requiring 
drainage/frequent hospitalization (greater than twice 
yearly), and/or requiring continuous intensive management 
warrants a 30 percent rating.  38 C.F.R. § 4.115a.

In January 2007, the Veteran underwent a VA examination.  
She was noted to have lower abdominal pain, urinary 
frequency, urgency, and dysuria.  During service she was 
noted to have ten UTIs.  She currently voids every 90 
minutes, and twice nightly.  Prior to her medication, she 
was voiding once hourly every day and night.  

In a July 2007 VA treatment record, the Veteran's history of 
interstitial cystitis was noted.  The Veteran reported her 
main symptoms as awakening to void six times per night, and 
every two hours during the day.  She advised that her 
symptoms were worse before she began medical treatment.  She 
also reported urgency with cramping and sometimes she could 
only void a few drops.  The Veteran also endorsed mild 
urinary stress incontinence.  Another record dated during 
that time frame noted that the Veteran voids twenty to 
twenty-five times daily.  

In a July 2007 notice of disagreement, the Veteran indicated 
that she has to change her absorbent materials three to four 
times daily due to her urinary disability.  In a statement 
submitted in August 2007, the Veteran advised that she 
experiences severe bladder discomfort, pressure, urgency, 
and must void six to eight times nightly.  She reported 
wearing absorbent pads and needs to change them three to 
four times daily due to leakage.  

In September 2008, the Veteran underwent a VA examination 
related to her service-connected interstitial cystitis.  The 
Veteran reported symptoms including increased urinary 
frequency, dysuria and urinary incontinence when she 
experiences a UTI.  She reported voiding at least once per 
hour during the day and five or more times nightly.  In the 
past 12 months, the Veteran was treated for a UTI for more 
than three months, but less than six months with medication.  
There was no evidence of renal failure, acute nephritis, or 
hydronephrosis.  The examiner noted that the Veteran's 
symptoms severely impact or prevent many of her activities 
of daily living.  The examiner also indicated that the 
Veteran has attempted to return to work, but her urinary 
symptoms worsen when working.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is entitled to a 40 percent rating 
for her service-connected interstitial cystitis for the 
entire time frame on appeal.  The Veteran has consistently 
reported urinary complaints including daytime voiding on an 
hourly basis as well as nighttime voiding up to 9 times per 
night.  She reported the use of absorbent materials and the 
need to change them three to four times daily, as well as 
treatment for recurrent UTIs.  As such, the Board finds that 
the Veteran's symptoms are most consistent with those 
associated with a 40 percent rating for voiding dysfunction 
as both to frequency and urinary leakage.  

The Veteran is not, however, entitled to a rating in excess 
of 40 percent for her service-connected interstitial 
cystitis.  There is no evidence of a voiding dysfunction 
requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Again, the Veteran has reported the need to 
change absorbent materials up to four times daily.  As such, 
a rating in excess of 40 percent is denied.  

The Board acknowledges that the Veteran has had periods when 
her symptoms were less severe than currently noted.  The 
Board notes at this juncture, however, that VA will handle 
cases affected by change in medical findings or diagnosis so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 
C.F.R. § 3.344(a).  As such, the Board finds that the 40 
percent rating for interstitial cystitis is warranted for 
the entire period on appeal.  

ii.  Extraschedular evaluation

Ratings shall be based as far as practicable upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.

The record shows that the Veteran experiences urinary 
frequency and requires the use of absorbent materials.  She 
also is in receipt of a total rating based on individual 
unemployability due to service-connected disabilities based 
in significant part on her interstitial cystitis. 

The September 2008 examiner concluded that the Veteran's 
cystitis symptoms severely impacted or precluded many of her 
activities of daily living.  The Veteran also reported that 
when she did try to return to work, her cystitis symptoms 
actually worsened. 

Under the circumstances, the Board concludes that the 
veteran's interstitial cystitis presents the requisite 
exceptional or unusual disability picture through marked 
interference with employment above and beyond that 
contemplated by the assignment of a 40 percent evaluation.  
To this extent, the claim is granted.

The Board does not have the authority to assign an 
extraschedular disability rating in the first instance.  
Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion 
of this decision, the Board will direct the RO to refer the 
matter to the Director of Compensation and Pension for 
assignment of an extraschedular rating. 


IBS

i.  Schedular evaluation

The Veteran contends that her IBS is more severely disabling 
than the 10 percent it is currently rated.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated under Diagnostic Code 7319.  Under this code, 
a 10 percent evaluation is warranted for moderate irritable 
colon syndrome with frequent episodes of bowel disturbances 
with abdominal distress.  A 30 percent evaluation is 
warranted for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114.

In January 2007, the Veteran underwent a VA examination.  
She was noted to have IBS with constipation alternating with 
diarrhea.  She also had a history of rectal bleeding, but 
had no current complaints.  She reported daily nausea, but 
no significant vomiting.  The Veteran also related that she 
had diffuse abdominal pain periodically after eating, and 
defecation did not appear to correct her pain.  She was also 
noted to have what appeared to be "dumping syndrome" with an 
unknown cause.  The examiner found the Veteran's symptoms to 
be compatible with chronic IBS.  

In a statement dated in July 2007, the Veteran reported 
chronic, severe diarrhea followed by constipation, severe 
stomach discomfort with cramping, constant dehydration, and 
UTIs.  She related that even when she eats small portions, 
she cramps and vomits.  
 
VA treatment records generally reflect the Veteran's 
complaints of diarrhea and constipation associated with her 
IBS.  She has reported significant cramping, liquid stools, 
and aches after eating.  She also reported significant pain 
and nausea with bowel movements, and advised that she feels 
as if she is on fire.  

In September 2008, the Veteran underwent a VA examination of 
the intestines.  Her history of treatment for IBS in service 
was noted.  She reported daily nausea, a history of 
vomiting, episodic diarrhea (several times weekly, but less 
than daily), and weekly bouts of constipation.  The Veteran 
also reported a history of intestinal pain located in the 
suprapubic area.  She described this pain and colicky, 
crampy, penetrating, sharp, and pressured.  This pain occurs 
daily, lasts minutes, and is severe in nature.  She also 
reported tenderness in the entire abdominal area.  The IBS 
diagnosis was continued, and the examiner indicated that the 
Veteran's IBS severely impacts or prevents many of here 
activities of daily living.  The examiner also indicated 
that the Veteran has attempted to return to work, but her 
IBS symptoms worsen when working.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is entitled to a 30 percent rating 
for her service-connected IBS.  This is the maximum rating 
allowed under Diagnostic Code 7319.  The Veteran has 
consistently reported more or less constant abdominal 
discomfort, and alternating instances of constipation and 
diarrhea.  Also, the September 2008 VA examiner indicated 
that her symptoms impact most of her activities of daily 
living and her ability to work.  The Board finds that the 
Veteran's IBS symptoms are severe in nature, and most 
analogous to the criteria for a 30 percent rating.  As such, 
an initial 30 percent rating for service-connected IBS is 
granted.  

ii.  Extraschedular evaluation

The record shows that the Veteran's IBS symptoms are 
frequent and relatively severe in nature.  She is in receipt 
of a total rating based on individual unemployability due to 
service-connected disabilities based in part on her IBS. 

As with the cystitis, the September 2008 examiner concluded 
that the Veteran's IBS symptoms severely impacted or 
precluded many of her activities of daily living.  The 
Veteran also reported that when she did try to return to 
work, her IBS symptoms worsened. 

Under the circumstances, the Board also concludes that the 
veteran's IBS presents the requisite exceptional or unusual 
disability picture through marked interference with 
employment above and beyond that contemplated by the 
assignment of a 30 percent evaluation.  To this extent, the 
claim is granted.

As already noted, the Board does not have the authority to 
assign an extraschedular disability rating in the first 
instance.  In the REMAND portion of this decision, the Board 
will direct the RO to refer the matter to the Director of 
Compensation and Pension for assignment of an extraschedular 
rating. 

Staged Ratings

The Board has considered whether to issue staged ratings for 
her service-connected interstitial cystitis and IBS pursuant 
to Fenderson, but finds it inappropriate under the 
circumstances presented.  During no discrete period involved 
in this appeal did her cystitis or IBS meet the criteria for 
a rating in excess of, respectively, 40 and 30 percent.


ORDER

An initial 40 percent rating for service-connected 
interstitial cystitis for the period prior to September 12, 
2008 is awarded, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 40 percent from September 12, 2008, is 
denied.

The Board having identified plausible evidence in the record 
that the veteran's interstitial cystitis is productive of 
marked interference with employment, referral of the claim 
to the Director of Compensation and Pension for 
consideration of an extraschedular rating is granted. 

An initial 30 percent rating for service-connected IBS is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.  

The Board having identified plausible evidence in the record 
that the veteran's IBS is productive of marked interference 
with employment, referral of the claim to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating is granted. 


REMAND

Upon preliminary review of the evidence of record, and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's claim of 
service connection for food sensitivities and a skin 
disorder.  

During service, the Veteran reported experiencing food 
sensitivities and skin rashes.  She currently contends that 
she has these allergies based upon her exposure to mold 
during her service in Florida.  In support of her 
contentions, the Veteran has submitted treatise evidence 
regarding exposure to mold, as well as the actual spore 
count report for the facility/room in which she was 
stationed.  She also submitted a buddy statement that the 
Veteran's health deteriorated during the time frame she was 
stationed at the Florida Institute of Technology.  She 
contends that she is allergic to milk and gluten.  

In a March 2006 service treatment record, the Veteran 
complained of recurrent skin eruptions, but no diagnosis was 
made.  In April 2006, the Veteran was treated for hives.  
She was diagnosed as having chronic, idiopathic urticaria.  
Etiology was noted to be chronic UTIs vs. physical 
urticaria.  In August 2006, the Veteran was noted as having 
idiopathic urticaria.  In an undated allergy and immunology 
clinic record from Womack Army Medical Center, the Veteran 
was diagnosed as having urticaria.  There is a verified 
history of exposure to significant amounts of mold during 
her service.  In her discharge report of medical history, 
the Veteran indicated that she experienced rashes, hives and 
acne since November 2005.  

In January 2007, the Veteran underwent a VA examination, and 
she reported a history of a skin rash suggestive of hives 
thought to be triggered by certain allergen exposures.  She 
reported its onset while stationed in Florida.  Upon 
physical examination, the examiner noted no skin lesions 
present.  The examiner indicated that the Veteran had 
multiple allergies with food intolerances and sensitivity, 
but no evidence of skin problems present.  

A more specific VA examination of skin was also performed in 
January 2007.  The Veteran reported her history of skin 
rashes, but the examiner found no skin rashes visible today.  
The Veteran advised that she avoided contact with things 
that cause her to have skin rashes.  The examiner opined 
that the Veteran's reported skin problem is "consistent with 
an allergy induced skin rash with hives and sometimes 
eczematous eruption.  The offending allergens are unknown, 
but some of them that are possible have been eluded [sic] to 
in the narrative that was dictated previously."  The 
examiner offered no rationale.  

Treatment reports from private allergy specialists show the 
Veteran's allergy to mold and noted her report of allergies 
having their onset during her service.  In an April 2007 
private treatment record, the Veteran was noted to have food 
allergy/dermatitis, chronic urticaria, and chronic 
sinusitis.  The specialist did not, however, indicate 
whether these conditions were attributable to her period of 
active duty, other than the Veteran's reported history.  

In her July 2007 notice of disagreement, the Veteran 
indicated that she had food and environmental sensitivities 
with chronic sinusitis.  Of note, in October 2009, the 
Veteran was awarded service connection for nasal fracture 
residuals, claimed as sinusitis.  It appears, however, that 
the Veteran wishes to continue her appeal related to food 
and environmental sensitivities.  

In a September 2008 VA examination report regarding 
posttraumatic stress disorder, the Veteran reported getting 
hives "all the time" from allergies-especially to foods.  

Given the evidence as outlined above, the Board finds that 
the Veteran should be afforded another VA examination 
regarding her claimed skin disorder and food sensitivities.  
The VA examinations of record do not specifically indicate 
whether the Veteran's claimed conditions are attributable to 
her service-particularly due to exposure to mold during her 
time stationed in Florida-or a service-connected disability.  
There is evidence that the Veteran was indeed exposed to 
mold during service, but the Board finds that a more 
comprehensive VA examination would be helpful in determining 
whether any skin disorder and/or food sensitivity had their 
onset in service.  The Board also finds that a VA 
examination would be most helpful if performed during a 
period when the Veteran was experiencing a rash outbreak.  
See generally, Ardison v. Brown, 2 Vet. App. 405 (1994).

As noted previously, the Board is precluded from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Rather, the proper course is to refer 
the matter to the Director of Compensation and Pension 
Service. 


Accordingly, the case is REMANDED for the following actions:

1. The RO should refer the case to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to assignment of an 
extraschedular rating for interstitial 
cystitis and/or IBS in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
rating board should include a full 
statement of all factors having a bearing 
on the issue. 

2.  The RO should contact the Veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to the claim remaining 
on appeal.  When the requested information 
and any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

3.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and 
her representative of this and ask them to 
provide a copy of the outstanding medical 
records.

4.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any skin 
disorder and food sensitivity or allergy.  
If at all possible, the Veteran's VA 
examination should be scheduled during a 
period when her claimed skin disorder 
outbreaks.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  With respect to any skin 
disorder and/or food sensitivity or 
allergy, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that they are etiologically 
related to service or a service-connected 
disability.  The examiner should 
specifically discuss the Veteran's 
exposure to mold during her period of 
service.  A clear rationale for all 
opinions would be helpful.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

5.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues of 
service connection for a skin disorder and 
food sensitivities/allergies.

6.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and her representative an 
appropriate opportunity to respond.

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until she is notified by the RO.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


